opinion of the court
Memorandum.
The appeal should be dismissed.
Although the order of the Appellate Division recites that the reversal was “on the law”, a review of the opinion rendered by that court reveals that its disposition was predicated, at least in part, upon a new factual finding concerning defendant’s intent to abandon his jacket. Because reversal was not “on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal” (CPL 450.90, subd 2, par [a]), this appeal does not lie.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur; Judge Meyer taking no part.
Appeal dismissed in a memorandum.